Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 1/4/2022.

The application has been amended as follows: 

A system to evaluate and stratify a chronic care burden of a patient, the system comprising:
one or more sensors configured to collect sensor data related to a quality of health of a patient that include at least one of an activity level, a heart rate, a posture, a stress, a blood pressure variation, a blood glucose, a heart rhythm, a smoking status, a pain level, and a GPS data;
an electronic health record (EHR) database including patient data that indicates at least one of a biological profile of the patient, a psychological profile of the patient, a social profile of the patient, physician notes related to the biological profile of the patient, physician notes related to the psychological profile of the patient, baseline of sensor based data, and physician notes related to the social profile of the patient; 
a user device including a display, the user device configured to output an anatomically detailed human avatar to the patient via the display and to receive input from the patient that is effective to select one or more regions of the anatomically detailed human avatar where the patient is experiencing pain and a Visual Analog Scale (VAS) pain score according to a VAS pain scale of each of the selected one or more regions of the anatomically detailed human avatar; and 
a processor, coupled to the one or more sensors, the EHR database, and the user device, wherein the processor is configured to perform or control performance of executable operations including:
receiving sensor data from the one or more sensors and input provided by the patient through the anatomically detailed human avatar, the VAS input identifying at least one of a location of the patient’s body experiencing pain, an amount of pain at the identified location, or a type of pain at the identified location;
ing patient input in response to one or more questions directed to a quality of health of the patient;


generating a chronic care burden (CCB) score with a pre-defined risk stratification, wherein the CCB score is based on the VAS input, and the patient input; and
generating a CCB result, wherein the CCB result includes the CCB score and a risk stratification of the patient based on the pre-defined risk stratification and the CCB score; [[and]]
determining, based on the risk stratification, the present health risk assessment of the patient as one of Urgent, Very High, High, Moderately High, Moderate, or Low, wherein the present health risk assessment of the patient indicates whether the patient is likely to experience a rise in the chronic care burden associated with one or more chronic diseases in the intermediate future; and
in response to determining that the present health risk assessment of the patient is Urgent, Very High, High, or Moderately High, providing the CCB result to a care-provider and alerting the care-provider to perform an in person examination of the patient as soon as possible to prevent or treat a likely rise in the chronic care burden associated with the one or more chronic diseases.

2.	The system of claim 1, the executable operations further comprising combin[[e]]ing the CCB score with a general self-reported health (GSRH) score received from the patient, wherein the risk stratification of the patient is determined based on the CCB score being combined with the GSRH score, and wherein a patient with a low GSRH score and a high CCB score is more likely to be at both a high acute risk as well as a high chronic care burden risk.

3.	The system of claim 2, wherein the GSRH score is determined based on the VAS input and a status that indicates the quality of health of the patient is quantified along a scale of zero to ten. 

5.	The system of claim 1, the executable operations further comprising combin[[e]]ing the CCB score with at least one of an activity limitation score and a non-ordinal unhealthy days score, wherein the risk stratification of the patient is determined based on the CCB score being combined with at least one of [[an]]the activity limitation score and [[a]]the non-ordinal unhealthy days score. 

6.	The system of claim 1, wherein pain score is within a range of zero to one

7.	The system of claim 1, the executable operations further comprising combin[[e]]ing the CCB score with a chronic disease calculator score, wherein the CCB result includes the result of the CCB score being combined with the chronic disease calculator score, and wherein the chronic disease calculator score identifies impending chronic care diseases with a sudden death burden.

8.	The system of claim 1, wherein the one or more sensors are configured to monitor at least one of depression, hypertension, stroke risk, chronic obstructive pulmonary disease (COPD), diabetes[[;]], and fall risk of the patient.

9.	The system of claim 8, wherein the one or more sensors are one or more on-body (wearable) devices. 

10.	The system of claim 8, wherein the one or more sensors are one or more off-body (non-wearable) devices.

12.	(Canceled)

13.	A method to evaluate and stratify a chronic care burden of a patient, the method comprising:
collecting sensor data related to a quality of health of a patient that include at least one of an activity level, a heart rate, a posture, a stress, a blood pressure variation, a blood glucose, a heart rhythm, a smoking status, a pain level, and a GPS data;
collecting patient data that indicates at least one of a biological profile of the patient, a psychological profile of the patient, a social profile of the patient, physician notes related to the biological profile of the patient, physician notes related to the psychological profile of the patient, baseline of sensor based data, and physician notes related to the social profile of the patient; 
outputting an anatomically detailed human avatar to the patient via a display of a user device;
receiving, via the user device, input from the patient that is effective to select one or more regions of the anatomically detailed human avatar where the patient is experiencing pain and a Visual Analog Scale (VAS) pain score according to a VAS pain scale of each of the selected one or more regions of the anatomically detailed human avatar; 

receiving patient input
generating a chronic care burden (CCB) score with a pre-defined risk stratification, wherein the CCB score is based on the VAS input, and the patient input; and
generating a CCB result, wherein the CCB result includes the CCB score and a risk stratification of the patient based on the pre-defined risk stratification and the CCB score; [[and]]
determining, based on the risk stratification, the present health risk assessment of the patient as one of Urgent, Very High, High, Moderately High, Moderate, or Low, wherein the present health risk assessment of the patient indicates whether the patient is likely to experience a rise in the chronic care burden associated with one or more chronic diseases in the intermediate future; and
in response to determining that the present health risk assessment of the patient is Urgent, Very High, High, or Moderately High, providing the CCB result to a care-provider and alerting the care-provider to perform an in person examination of the patient as soon as possible to prevent or treat a likely rise in the chronic care burden associated with the one or more chronic diseases.

14.	The method of claim 13, 

15.	The method of claim 14, wherein the GSRH score is determined based on the VAS input and a status that indicates the quality of health of the patient is quantified along a scale of zero to ten. 

17.	The method of claim 13, the activity limitation score and [[a]]the non-ordinal unhealthy days score. 

20.	(Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner cannot find, either alone or in combination the features found within the independent claims.  In particular, the Examiner cannot find a patient risk analysis system that predicts the possibility of a health risk using the visual model.  A TD was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626